Case 1:19-cv-04977-ALC Document 36 Filed 06/03/19 Page 1 of 1

USDC SDNY

DOCUMENT ELECTRONICALLY
FILED

DOC#:

UNITED STATES DISTRICT COURT
DATE FILED: @-3-/79

SOUTHERN DISTRICT OF NEW YORK

ROY STEWART MOORE, et al.,

Plaintiffs,
19-cv-04977 (ALC)

-against-
ORDER

SACHA NOAM BARON COHEN, et al.,

 

Defendants.

ANDREW L. CARTER, JR., United States District Judge:

Defendants are ordered to answer or otherwise respond to the Complaint by June 17, 2019.

SO ORDERED.

Dated: June 3, 2019 (rds / (9

ANDREW L. CARTER, JR.
United States District Judge

 

New York, New York

 
